Citation Nr: 1028025	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral forearm 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1978, and from February 1981 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.

In November 2007 and November 2008, the Board remanded the appeal 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board sincerely regrets the additional delay in this 
long-pending appeal, due process considerations require such 
action.

The record reflects that the Veteran was treated for upper 
extremity swelling and pain during his second period of active 
service and has reported a continuity of symptoms since that 
time.  He underwent a May 2003 VA examination in which bilateral 
forearm swelling was noted.  However, no opinion was rendered as 
to whether that condition was related to the swelling for which 
he was treated in service.

In November 2007, the Board remanded the claim in order to afford 
the Veteran an additional VA examination that included an opinion 
as to the etiology of any current bilateral forearm disability.  
Thereafter, two separate attempts were made to schedule the 
Veteran for a VA examination.  However, on one occasion the 
letter informing the Veteran of the date of the VA examination 
was returned as undeliverable.  In an August 2008 written 
statement, the Veteran's representative asserted that the Veteran 
had not been notified of his scheduled examination.  
Additionally, the representative noted that there were four 
different addresses on record for the Veteran and that his 
correct address did not appear to have been verified.

In its November 2009 remand, the Board requested that VA verify 
the Veteran's address and schedule him for an additional VA 
examination.  The record thereafter shows that in November and 
December 2008, the Appeals Management Center (AMC) sent 
correspondence to two of the Veteran's listed addresses.  
However, there is no indication that the Veteran responded to 
either of those letters.  Nor does it appear that his correct 
address was ever verified.  Indeed, the AMC acknowledged in July 
2009 written correspondence to the Central Alabama VA Medical 
Center that the Veteran's address provided by the VBA still 
differed from the address in VHA's database.  In that July 2009 
statement, the AMC requested that the VA Medical Center verify 
the Veteran's address and then schedule him for a VA medical 
examination.  Additionally, the AMC advised the VA Medical Center 
that, if the Veteran should fail to report for his examination, a 
copy of the exam notification letter should be provided to AMC or 
else it would be required to reschedule the examination.  

The Veteran was scheduled for an examination on July 28, 2009, 
but did not report.  Significantly, a September 2009 report of 
contact indicates that, although the AMC expressly requested a 
copy of the exam notification letter from the VA Medical Center, 
personnel from that facility indicated that they could not redo 
the letter that they sent to the Veteran.  No copy of the exam 
notification letter has yet been associated with the claims 
folder and the Veteran's representative has argued in a June 2010 
written statement that he never received notice of his most 
recently scheduled examination.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Because the record does not show that the 
Veteran's correct address has yet been verified, the Board finds 
that additional verification efforts are warranted to comply with 
the terms of its prior remand.  Additionally, since a copy of a 
letter notifying the Veteran of his most recently scheduled VA 
examination has not been associated with the claims folder, it 
remains unclear to the Board whether the Veteran was properly 
notified of that examination.  Accordingly, the Board finds that 
an additional VA examination and opinion is necessary in order to 
fully and fairly assess the merits of the Veteran's claim.
Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to verify the 
Veteran's current mailing address.  All 
subsequent correspondence from VA to the 
Veteran should be sent to the most recently 
established correct address of record and 
should be documented in the claims folder.

2.  After the Veteran's correct address has 
been verified, schedule him for a VA 
examination for the purpose of ascertaining 
the etiology of his complaints of bilateral 
swelling of the forearms.  If he does not 
report, a copy of the letter notifying him of 
the scheduled examination should be placed in 
the claims file.  The examiner should review 
the claims folder and should note that review 
in the report.  The rationale for all 
opinions should be explained.  All indicated 
tests should be performed, and all findings 
reported in detail.  The examiner should 
reconcile the findings with all other 
pertinent evidence of record, including the 
Veteran's service medical records showing 
treatment for pain and swelling in his left 
forearm and wrists during his second period 
of active service and the report of the May 
2003 VA examination in which swelling of his 
upper extremities was again shown.  The 
examiner must also consider the Veteran's 
statements regarding a continuity of symptoms 
of bilateral forearm swelling since his 
second period of active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where examiner 
did not comment on the Veteran's report of 
in-service injury and relied on lack of 
evidence in service medical records to 
provide a negative opinion).  Specifically, 
the examiner should provide an opinion as to 
the following: 

a)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any current disability affecting the 
forearms or wrists is causally or 
etiologically related to the symptoms for 
which the Veteran was treated during his 
second period of active duty  

b)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any current disability affecting the 
forearms or wrists was caused or 
aggravated by any other aspect of the 
Veteran's active service. 

3.  Then, readjudicate the issue on appeal.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

